Citation Nr: 1122202	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2007.  This matter was originally on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disorder is not related to active service.

2.  The Veteran does not have a right shoulder disability that is related to active service.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a right shoulder disability that was incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2007 Remand, the Appeals Management Center (AMC) obtained the Veteran Social Security Administration (SSA) records and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2004 and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and SSA records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in February 2005. 38 C.F.R. § 3.159(c)(4).  The February 2005 VA examiner addressed the etiology of the Veteran's bilateral knee disorder and right shoulder complaints in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The February 2005 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a chronic bilateral knee disability or chronic right shoulder disability is factually shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or diagnoses of any injury to the Veteran's knees or right shoulder or a chronic bilateral knee disability or a chronic right shoulder disability during service.  On the clinical examination for separation from service, the Veteran's upper and lower extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic bilateral knee disability or a right shoulder disability during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of bilateral knee arthritis in the record is 1997, more than 20 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Initially, the Board notes that there is no knee or right shoulder condition "noted" during service.

The Veteran testified that the first time he saw a doctor and actually complained about his right shoulder condition was in 2000/2002.  This is consistent with the evidence in the claims file which contains records of medical treatment the Veteran received between 1978 and the filing of his VA claims in 2004.  None of the records shows pertinent past medical history concerning the claimed right shoulder condition, and no complaints from the appellant concerning a right shoulder disorder.  

Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of no probative value.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of bilateral knee problems until after the Veteran suffered an accident in 1977; and there are no complaints of a right shoulder problem until decades after service.  

The Board notes that the Veteran testified in June 2007 that he injured his right knee, his left knee, and his right shoulder when he fell off a ladder approximately 12 to 15 feet high.  The Veteran testified that he went immediately to sick bay to receive treatment.  However, this testimony is inconsistent with service treatment records and other lay statements made by the Veteran.  

A June 1999 private medical record notes that the Veteran reported a long history of knee problems; no specific injury.  The Board notes that this medical record also notes that the Veteran had not had any prior knee surgery, which is incorrect.  

A December 2002 VA medical orthopedic surgery consult record notes "knee pain 1973 after he sustained twisting injury. ..."  There is no indication in this record that the knee pain was after a fall from a ladder.   

In April 2003, the Veteran reported pain in knees for approximately 20 years which would make the onset of knee pain sometime around 1983.  

In a letter written by the Veteran and received by VA in July 2004, he stated that he injured his knee during boot camp, that he went to the infirmary and that they patched him up and he went back to training.  Again, there is no indication in this letter that the knee injury was due to a fall from a ladder.  

The Veteran's testimony is also inconsistent with the service treatment records which indicate that in February 1974, the Veteran reported to medical department aboard USS Midway with bruise to left upper arm and bruise to back region.  It was noted that the Veteran fell down a ladder five to ten minutes prior, that he was complaining of small abrasion to left biceps, right ankle tenderness and low back pain.  There were no complaints of bilateral knee or right upper extremity injuries noted.  

There is also a record of treatment in 1977 for a knee problem in which a 1977 accident in "G'ville" was noted to be the cause of the knee problem.  Also of record is a March 1978 operative report which notes arthroscopy, followed by arthrotomy, and medial meniscectomy for a bucket handle tear, left medial meniscus.

The Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  In this case, there are no complaints of knee pain during service; there is, however, evidence of an accident causing a knee problem in 1977 and evidence of medial meniscus tear and meniscectomy in March 1978.      
 
Due to the inconsistencies between the Veteran's own statements and between his statements and medical evidence with respect to place, timing, and circumstances of knee injury, the Board finds that any assertions by the Veteran as to the incurrence and continuity of symptomatology of his bilateral knee disorder since service to be less than credible.  

In light of the lack of a knee or right shoulder condition notation during service, the lack of any relevant history of right shoulder complaints reported between the Veteran's date of discharge in 1974 and the date the Veteran filed his claim in July 2004, and the lack of consistency in the record regarding onset and continuity of bilateral knee disorder, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  The February 2005 VA examiner diagnosed bilateral knee degenerative joint disease.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Board notes that the February 2005 VA examiner noted that the Veteran stated that he originally injured his knees in 1973 after he fell 10 feet off a ladder while on a ship and that his knees have gotten worse and worse since discharge.  The examiner stated, "It does appear that he originally injured his knees after a fall from a ladder with swelling and pain and problems at that time.  Patient did not have anything done initially, however, persistently lives with the swelling and problems with his knees as well as original surgery after service.  He has not had any injuries otherwise.  Patient's knees in general do not show such severe degenerative joint disease unless there is an antecedent traumatic event of which is most notable traumatic event was after falling off a ladder, as such it appears that his bilateral knee degenerative joint disease it as least likely as not related to his service-connection injury.

Unfortunately, the Board cannot accept the February 2005 VA examiner's medical opinion as competent medical evidence.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

In this case, although it appears that the VA examiner reviewed the claims file, he cites no evidence of a bilateral knee disability in the service treatment records.  Nor does he acknowledge the August 1974 confinement P.E.T. which shows no medical problems or the discharge physical which evaluated the Veteran's lower extremities as normal.  As such, his opinion regarding bilateral knee degenerative joint disease appears to be based entirely on the Veteran's report, which has been determined to be not credible in light of the inconsistencies noted above.  Thus, the Board finds that the February 2005 VA examiner's medical opinion to be based on an inaccurate factual premise, and not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

With respect to a right shoulder disability, no medical professional has ever related this condition to the appellant's military service.  The February 2005 VA examiner noted that the Veteran reported that he injured his right should with the fall from the ladder.  The examiner does note that this is not documented in the Veteran's service medical records.  Diagnosis was mild facial pain.  The examiner noted that he felt that the Veteran's current right shoulder problem was not caused by or the result of any service-connected injury.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until nearly 30 years after service.  The appellant did not begin to state he had experienced right shoulder symptoms since service until after he filed his claim for VA compensation in July 2004.  The VA outpatient records show no complaints of right shoulder pain.  

Thus, the record is absent evidence of in-service incurrence of a chronic knee or right shoulder disorder, evidence of bilateral knee arthritis within a year following service, credible evidence of continuity of symptomatology, and competent medical evidence of a nexus between service and currently diagnosed disorders.

The Board also notes that in support of his claim, the Veteran has submitted a statement from his brother which in pertinent part states, 

Upon his return from the Navy [the Veteran] was unable to do or participate in many of the activities we did prior to his enlistment.  ... [B]ecause of the severe pain he experienced in his knees could no longer play ball with the kids, or participate in any of the physical activities he along with myself and my other three brothers would routinely do.  For example we would play and challenge other friends in the community to basketball games, hunting and fishing to name a few of the family activities he no longer could participate in. ... I am writing this letter because I can attest to the total and undeniable limiting and crippling effects of the injuries he sustained while serving in the Navy has had on his civilian life as an individual, family man and a brother. ...

The Board has carefully considered the lay statements from the Veteran's brother.  However, the brother's recent assertions that the Veteran was discharged from service with residuals from an in-service knee injury are also contradicted by the Veteran's discharge examination indicating normal clinical evaluation for lower extremities.  In fact, after the incident where the Veteran fell down a ladder on February 6, 1974, the Veteran was seen again in February with back complaints; in April with stomach pain, sprained ankle, and flu syndrome; in May 1974 with insomnia; in June with eye complaint, dizziness, and insomnia; in July with swollen right foot; in September with insomnia; and in October 1974, just one month prior to the Veteran's discharge, with sprained right ankle sustained while playing ball.  Not once during any of these medical visits did the Veteran mention any knee pain.  This is inconsistent with his assertion that his knees were hurting and swollen all of the time in service because it is reasonable to conclude that if this was so, he would have reported it while he was reporting all other medical problems from February to October 1974.  Further, if the Veteran was unable to play ball immediately after discharge from service in November 1974, due to a knee injury in February 1974, it is reasonable to conclude that he would have been unable to play ball in October 1974, the month prior to his discharge.  The October 1974 contemporaneous treatment record clearly reflects that the veteran was playing ball and sprained in right ankle at that time.
    
Indeed, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes while in service, indicating no history of bilateral knee trauma than on the Veteran's and his brother's recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Therefore, the Board concludes that neither the Veteran's nor his brother's statements are credible and are thus of no probative value.

Although the Veteran contends that his bilateral knee degenerative joint disease and right shoulder pain is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, the Board affords no probative value to the lay statements of the Veteran and his brother.

Based upon the above analysis the competent, credible, and probative evidence indicates that the Veteran's current bilateral knee and right shoulder disabilities first manifest post service and are not related to service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

With respect to the Veteran's claim for service connection for a lumbar spine disability, the Veteran underwent VA examination in February 2005.  However, an opinion as to whether his current back disability was related to his military service was not rendered; instead, the examiner stated, "Patient's current condition most likely is secondary to degenerative changes and did not find any evidence of spinal canal stenosis or radiulopathy.  On exam, this does not preclude other possibilities that there is a dorsal route entrapment resulting in a pain syndrome. ...". 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is, therefore, required to afford the Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

 1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his present lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all lumbar spine diagnoses and provide an opinion as to whether it is at least as likely as not that such lumbar spine diagnoses are in any way related to the Veteran's active duty service including symptoms documented during service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


